PER CURIAM.
This appeal follows the defendant’s sentencing, the trial court having denied his motion to suppress. We find no error in the trial court’s decision, which we affirm. Shapiro v. State, 390 So.2d 344 (Fla.1980). We conclude that the defendant is without standing to raise the constitutional issue that the state attorney’s unreasonable application of Section 893.135(3), Florida Statutes (1985), denied him equal protection. He admitted that he did not have the ability to provide substantial assistance. See Sandstrom v. Leader, 370 So.2d 3, 4 (Fla.1979). See also State v. Stella, 454 So.2d 780 (Fla. 4th DCA 1984).
ANSTEAD, GLICKSTEIN and STONE, JJ., concur.